Case 3:17-cv-01104-VLB Document 82-164 Filed 05/15/19 Page 1 of 5




                Exhibit 164
      Case 3:17-cv-01104-VLB Document 82-164 Filed 05/15/19 Page 2 of 5
11/19/2018                       John Dovidio                             Page: 1

  1                      UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4    SUSAN BYRNE,                             )
                 Plaintiff,                     ) Civil Action No.
  5                                             ) 3:17-CV-01104
       VS                                       )
  6                                             )
       YALE UNIVERSITY, INC.,                   )
  7              Defendant.                     )

  8

  9

 10          DEPOSITION OF: John Dovidio
             DATE:          November 19, 2018
 11          HELD AT:       Madsen, Prestley & Parenteau, LLC
                            105 Huntington Street
 12                         New London, Connecticut

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22             Reporter:    Wendy Allen, RMR, CRR, LSR #00221

 23

 24

 25

                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-164 Filed 05/15/19 Page 3 of 5
11/19/2018                        John Dovidio                            Page: 86

  1          what is a conflict of interest first.           What you

  2          just said is that there's some consensual

  3          definition of what is a conflict of interest,

  4          and that -- there is no list that defines

  5          specifically what is included or excluded from

  6          conflict of interest.        Faculty are eligible to

  7          vote unless there is some process, due process

  8          that would prevent them from voting.

  9      BY MS. WIKTOR:

 10          Q       Well, but there's no due process here because

 11      they make the decision.

 12          A       They make the decision.

 13          Q       So what about the faculty member who's up for

 14      tenure who's going to get a negative vote from

 15      someone who is mad that the junior faculty member

 16      went out with his ex-girlfriend?

 17          A       There's no mechanism that I'm aware of that

 18      would allow the FAS Dean's office, the president or

 19      the provost to intervene at that point.

 20          Q       Is it nonetheless the University's -- does the

 21      University have some responsibility to protect a

 22      junior faculty member from that circumstance that I

 23      described?

 24                        MS. CHAVEY:    Objection.

 25                        THE WITNESS:    The University is

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-164 Filed 05/15/19 Page 4 of 5
11/19/2018                        John Dovidio                            Page: 87

  1          obligated to protect people for -- from

  2          procedural irregularities that produce unfair

  3          outcomes.

  4      BY MS. WIKTOR:

  5          Q       And someone voting on tenure candidacy who has

  6      a conflict of interest, that is, the spouse who -- I

  7      don't think you can get anyone to disagree that

  8      that's a conflict, the University has a duty to

  9      protect a junior faculty member from that conflict of

 10      interest?

 11                        MS. CHAVEY:    Objection.

 12                        THE WITNESS:    What do you mean,

 13          protect somebody from conflict of interest?               One

 14          would have to determine that there is a conflict

 15          of interest with some due process.

 16      BY MS. WIKTOR:

 17          Q       What's the due process?

 18          A       We do not have a due process here for

 19      determining what is a conflict of interest.                The

 20      faculty members determine whether they have a

 21      conflict of interest, and if they believe they have a

 22      conflict of interest, they must recuse themselves.

 23          Q       But if they believe they have a conflict of

 24      interest, or they simply are blinded by like,

 25      dislike, by the conflict, there is no procedure or

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-164 Filed 05/15/19 Page 5 of 5
11/19/2018                       John Dovidio                                      Page: 151

  1                      CERTIFICATE OF REPORTER

  2          I, Wendy Allen, a RMR, CRR/Notary Public within and

  3      for the State of Connecticut, do hereby certify there

  4      came before me, on the 19th day of November, 2018, the

  5      following named person, to wit:                           John Dovidio, who was

  6      by me duly sworn to testify to the truth and nothing

  7      but the truth; that he was thereupon carefully

  8      examined upon his oath and his examination reduced to

  9      writing under my supervision; that this deposition is

 10      a true record of the testimony given by the witness.

 11                I further certify that I am neither counsel

 12      for, related to, nor employed by any of the parties to

 13      the action in which this deposition is taken; and

 14      further, that I am not a relative or employee of any

 15      attorney or counsel employed by the parties hereto,

 16      nor financially or otherwise interested in the outcome

 17      of the action.

 18          WITNESS my hand and affixed my seal this 3rd day of

 19      December, 2018.

 20                                  -.· ·_ -.. ~
                                    W~   '.   .
                                                •.· . ~
                                                  I

                                                      -
                                                          ._   •    •   •.

                                                                    . ·..
                                                                             '




 21

 22                               _________________________________
                                        Wendy Allen, RMR, CRR
 23

 24
         My commission expires:        April 30, 2020
 25

                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
